HOLOHAN, Vice Chief Justice
(Dissenting):
This court ruled that time spent in jail as a condition of probation was not entitled to be credited toward a sentence imposed after revocation of probation. State v. Fuentes, 113 Ariz. 285, 551 P.2d 554 (1976). I cannot see why the rule should be any different because the place of confinement, as a condition, is the state prison instead of the county jail. The principle involved is not to be determined by the place of confinement.
I dissent from the position of the majority, and I would affirm the decision of the Court of Appeals.